Citation Nr: 0615504	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  05-12 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Whether a Substantive Appeal with respect to the matter of VA 
death pension benefits as the surviving spouse of the veteran 
was timely filed.  




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The veteran had active military service from October 1942 to 
September 1943.  He died in February 1979.  The appellant 
contends she is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 2004 decision by the RO 
determining that the appellant did not timely appeal an 
October 2002 RO decision which determined that she was not 
entitled to VA death pension benefits as the surviving spouse 
of the veteran.  

The appellant, in an April 2005 statement, raised the issue 
of an effective date earlier than August 1, 1998, for the 
grant of death pension benefits (the same death pension 
benefits which were terminated effective on November 1, 
2002).  This matter is referred to the RO for appropriate 
action.  

In April 2005, the appellant requested a hearing before a 
Veterans Law Judge.  In an April 2006 statement, she 
cancelled her request for such a hearing.  

In April 2005, the appellant's representative, National 
Veterans Legal Services, withdrew its representation in this 
case.  

In August 2005, the RO provided the appellant with the forms 
for appointing another Veterans Service Organization, and 
advised her that unless she appointed a new representative 
within 60 days, her case would be certified to the Board.  
The record shows that the appellant has not appointed another 
representative.  

This appeal has been advanced on the Board's docket by reason 
of the appellant's advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).  



FINDINGS OF FACT

1.  In October 1998, the appellant was determined to be 
eligible for VA death pension benefits as the surviving 
spouse of the veteran, effective on August 1, 1998.

2.  In an October 28, 2002 letter, the RO determined that the 
appellant was not the veteran's surviving spouse for VA 
purposes and consequently was not entitled to VA death 
pension benefits; a subsequent letter provided her with 
notice of her appellate rights.  

3.  On October 3, 2003, the appellant submitted a Notice of 
Disagreement as to the October 2002 letter.  

4.  In November 2003, the RO issued a Statement of the Case 
in response to her October 2003 Notice of Disagreement.  

5.  Thereafter, no further communication from the appellant 
or any representative was received by VA until November 2004.  



CONCLUSION OF LAW

The appellant did not file a timely Substantive Appeal 
regarding an October 2002 decision which denied her VA death 
pension benefits as the surviving spouse of the veteran.  38 
U.S.C.A. §§ 5107, 7104, 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302(b) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

The issue before the Board is whether the appellant filed a 
timely substantive appeal with respect to an October 2002 
decision denying her entitlement to VA death pension benefits 
as the surviving spouse of the veteran.  

The record reflects that an October 28, 2002 VA decision 
determined that the appellant was not the veteran's surviving 
spouse for VA purposes, and that she consequently was not 
entitled to VA death pension benefits.  

Thereafter, on October 3, 2003, the appellant submitted a 
statement indicating that she wished to appeal that decision.  
In response to the above statement, the RO issued the 
appellant a Statement of the Case in November 2003.  

Thereafter, no further communication was received from the 
appellant or any representative until November 2004.  At that 
time, the appellant submitted a VA Form 9 with respect to the 
October 2002 decision.  

The RO determined, however, that the appellant had failed to 
submit a timely Substantive Appeal regarding the October 2002 
decision.  

As will be discussed in greater detail hereinbelow, the 
appellant was provided with appropriate notification as to 
her appellate rights at the time of the October 2002 
decision, and in the November 2003 Statement of the Case.  

However, the evidence of record shows that the appellant did 
not submit a timely Substantive Appeal as to the decision or 
otherwise contend that she filed a Substantive Appeal within 
the relevant time limits or that she requested an extension 
of the time in which to file an appeal.  

Thus, the appellant is statutorily barred from appealing the 
RO decision, and her appeal must be dismissed.

Under such circumstances, where the appellant has failed to 
perfect an appeal as to a claim for VA death pension benefits 
as the surviving spouse of the veteran, the Board must 
conclude that there is no reasonable possibility that 
providing additional assistance would aid in substantiating 
the underlying claim.  

Thus, VA is not required to take any further action to assist 
the claimant.  38 U.S.C.A. § 5103A(a) (West 2002).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence).  


Factual background

The record reflects that during the veteran's lifetime, the 
appellant received an apportioned share of his VA pension 
benefits.  

When the veteran died in February 1979, VA determined that 
the appellant was not his surviving spouse for the purpose of 
VA death benefits.  

In September 1985, the Board determined that the appellant 
was not the veteran's surviving spouse for VA benefits 
purposes.  

In July 1998, the appellant applied for death pension 
benefits.  She was granted the requested benefits in October 
1998, effective on August 1, 1998.  
 
In an October 28, 2002 letter, the RO advised the appellant 
that a careful review of the claims folder showed she 
actually was not entitled to the death pension benefits she 
had been receiving since August 1, 1998.  

The RO explained that VA did not recognize her as the 
veteran's surviving spouse, and that, in consequence, VA 
would terminate her award of death pension benefits effective 
on November 1, 2002.  

With the October 2002 letter, the RO enclosed a VA Form 4107, 
which explained the appellant's appellate rights, including 
the fact that she had the later of one year from the date of 
notice of the decision, or 60 days from the date of any 
Statement of the Case, in which to perfect her appeal.  

On October 3, 2003, she submitted a statement indicating that 
she wished to appeal the October 2002 rating decision.  

The RO accepted the above statement as a Notice of 
Disagreement (NOD) as to the October 2002 decision, and 
issued the appellant a Statement of the Case (SOC) in 
November 2003.  

The November 2003 SOC advised her that she had to file a 
Substantive Appeal to complete her appeal, and that she had 
the later of 60 days from the date of issuance of the SOC, or 
the remainder (if any) of the one-year period dating from 
notice of the October 2002 rating decision, in which to file.  

The SOC also advised her that she could request an extension 
of the time in which to file her appeal, provided the request 
was made before expiration of the appeal period.  

Thereafter, no further communication was received from the 
appellant or any representative until November 2004.  At that 
time, the appellant submitted a VA Form 9 and argued that she 
was entitled to death pension benefits.  

In a November 2004 letter, the RO advised the appellant that 
her VA Form 9 was not timely filed because it had not been 
received within one year of notification of the October 2002 
decision, or within 60 days of the November 2003 Statement of 
the Case.  

The appellant subsequently perfected an appeal regarding the 
RO's November 2004 determination as to the timeliness of her 
appeal of the October 2002 decision.  

In support of her contention that her appeal from the October 
2002 decision was timely filed, the appellant argues that she 
was told by VA personnel in November 2004 that she had until 
one year from the date of the Statement of the Case in which 
to perfect her appeal.  


Analysis

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

The Substantive Appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the RO.  38 C.F.R. § 20.202.  

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed.  38 U.S.C.A. § 20.302(b).  

Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303 (2005).  

The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.  

If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

Having reviewed the complete record, the Board finds that the 
appellant did not file a timely Substantive Appeal regarding 
the RO's October 2002 decision determining that she was not 
the veteran's surviving spouse, and therefore not entitled to 
VA death pension benefits.  

The Board notes that the RO properly advised the appellant as 
to her appellate rights at the time of the October 2002 
decision by enclosing a VA Form 4107.  She submitted a timely 
NOD as to that decision, and the RO sent her a responsive SOC 
in November 2003.  

The SOC reminded her that she had to file a substantive 
appeal within the later of 60 days from the date of the SOC 
(i.e., January 2004), or the remainder of the one year period 
from the date of notice of the action being appealed (i.e., 
October 2003).  

Notably, however, the record reflects that no correspondence 
was thereafter received from the appellant or any 
representative within 60 days of the statement of the case.  

In fact, no additional correspondence was received from the 
appellant until November 2004, at which time she submitted a 
VA Form 9.  

Although she contends that someone at the RO informed her in 
November 2004 that she still had time to appeal, the Board 
points out that the advice, if in fact given, would have been 
given well after the expiration of the appeal period.  

Thus, the Board finds that there was no document received 
within one year of notice of the October 28, 2002 decision, 
or within 60 days of the November 2003 SOC, that could be 
reasonably construed as a Substantive Appeal regarding the 
October 2002 decision, or as a request for an extension under 
38 C.F.R. § 20.303.  

Under these circumstances, the Board must conclude that the 
appellant failed to submit a timely Substantive Appeal with 
respect to the RO's October 2002 determination that she was 
not the veteran's surviving spouse and therefore not entitled 
to VA death pension benefits.  
 
As such, the appellant is statutorily barred from appealing 
the October 2002 VA decision, and the appeal as to the issue 
addressed in that decision must be denied.





ORDER

As the appellant did not file a timely Substantive Appeal 
with respect to the October 28, 2002 RO decision which 
determined that she was not entitled to VA death pension 
benefits as the surviving spouse of the veteran, the appeal 
is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


